Citation Nr: 0945895	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  00-00 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to dependency and indemnity compensation benefits 
based upon a claim for VA compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for the cause of 
the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to 
September 1943.

This matter came to the Board of Veterans' Appeals (Board) 
from an August 1999 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In a December 
2006 decision, the Board denied entitlement to service 
connection for the cause of the Veteran's death, and denied 
entitlement to service connection for the cause of the 
Veteran's death pursuant to 38 U.S.C.A. § 1151.  The 
appellant filed a timely appeal to the United States Court of 
Appeals for Veterans Claims (Court), and the Court issued a 
Memorandum Decision in March 2009 which affirmed the portion 
of the decision which denied entitlement to service 
connection for the cause of the Veteran's death, and vacated 
and remanded for further adjudication the portion of the 
decision which denied entitlement to service connection for 
the cause of the Veteran's death pursuant to 38 U.S.C.A. 
§ 1151.  


FINDINGS OF FACT

1.  The Veteran died in June 1998; the certificate of death 
listed the immediate cause of death as cardiac arrest due to 
arrhythmia and gram negative bacteremia.

2.  A preponderance of the evidence is against a finding that 
the Veteran's death was the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault as a result of VA hospital 
treatment or the result of an event not reasonably 
foreseeable.




CONCLUSION OF LAW

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 
3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, an initial AOJ 
decision was issued in August 1999, prior to enactment of the 
VCAA.  Thereafter, subsequent to a Board Remand, notice was 
issued to the appellant in January 2003.  The VCAA letter 
notified the appellant of what information and evidence is 
needed to substantiate her claim, as well as what 


information and evidence must be submitted by the claimant, 
and what information and evidence will be obtained by VA.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  The contents of 
the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
appellant has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
her claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the appellant has not 
demonstrated any prejudice with regard to the content of any 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
pertinent evidence includes the Veteran's Certificate of 
Death, treatment records from the VA Medical Center (VAMC) in 
Miami, Florida, and statements from the appellant.  There is 
no indication of relevant, outstanding records which would 
support the appellant's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  

A VA opinion was proffered in November 2004.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  Such opinion is 
thorough and contains sufficient information to decide the 
issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  Thus, the Board finds that a further opinion is not 
necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issue on appeal.

Criteria & Analysis

The appellant asserts that the negligent treatment that the 
Veteran received during his final hospitalization at the 
Miami VAMC caused him to develop gram negative bacteremia 
which led to his death, and that the Miami VAMC failed to 
take proper measures to revive the Veteran.

In the present case, the certificate of death indicates that 
the Veteran died on June [redacted], 1998 at the age of 74 years as a 
result of cardiac arrest due to arrhythmia and gram negative 
bacteremia.  His death occurred when he was a patient at the 
Miami VAMC.  An autopsy was not performed.

According to a private neuropsychological evaluation report 
dated in November 1992, the Veteran had a stroke 
approximately three years earlier and another stroke one year 
after his first stroke.  The Veteran was also diagnosed with 
diabetes and was currently taking insulin and a blood 
thinner.  VA medical records show that the Veteran was 
hospitalized in April 1995, April 1997 though September 1997, 
and January 1998 until his death on June [redacted], 1998.

Under the provisions of 38 U.S.C.A. § 1151, if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, compensation is awarded in the same manner as 
if the additional disability or death were service-connected.  
See 38 C.F.R. §§ 3.361, 3.800(a).

Although claims for 38 U.S.C.A. § 1151 benefits are not based 
upon actual service connection, there are similarities in 
their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993).  A claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.

Applicable regulation provides that where it is determined 
that there is additional disability resulting from a disease 
or injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization, medical or surgical 
treatment, or examination, compensation will be payable for 
such additional disability.  38 C.F.R. § 3.361.

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  Hospital care, medical or 
surgical treatment, or examination cannot cause the 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The provision of training and 
rehabilitation services or CWT program cannot cause the 
continuance or natural progress of a disease or injury for 
which the services were provided.  Additional disability or 
death caused by a veteran's failure to follow properly given 
medical instructions is not caused by hospital care, medical 
or surgical treatment, or examination. 

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.

To determine whether there was informed consent, VA will 
consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.

In essence, a claimed disability is a qualifying additional 
disability if such disability was not the result of the 
veteran's willful misconduct and (1) the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, and the proximate cause of the disability 
was due to either (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

In her 38 U.S.C.A. § 1151 claim, the appellant is asserting 
that the Veteran's death is related to his hospital care from 
January 1998 until his death on June [redacted], 1998. Specifically, 
she stated that the Veteran acquired bacteremia while he was 
receiving treatment at the hospital before his death and that 
gram negative bacteremia was a underlying cause of his death.

Appellant provided a number of written statements in support 
of her claim indicating that, among other things, she 
witnessed the Veteran's care providers treating him without 
sanitized gloves on.  In her substantive appeal and in a 
February 2003 statement, she also asserts that the Veteran 
was given Propulsid, which led to his cardiac arrhythmia, 
another underlying cause of death.  The appellant also 
contends that a notation in the treatment records which 
reflect that the appellant indicated that the hospital should 
not perform extraordinary measures to resuscitate the Veteran 
up his death was incorrect, as she recalled that she had 
indicated that "all the help possible" should be given to 
resuscitate the Veteran.  

Upon review, the November 2004 VA medical opinion is the only 
etiological opinion addressing this issue.  The November 2004 
opinion discussed in detail the Veteran's treatment at the VA 
medical center from January 1998 until his death on June [redacted], 
1998.  The report identified the Veteran's multiple medical 
problems, which were well-documented in the hospital records.  
From May 21, 1998 forward, the physician provided a 
chronological summary of the Veteran's treatment, including 
care and evaluation for bacteremia.  The physician identified 
the June 7, 1998 blood culture results that indicated a gram-
negative rod with subsequent responsive treatment.

According to the report, the Veteran's hospital care did not 
cause him to develop the gram negative bacteremia based on 
the fact that the Veteran had recurrent etiologies for 
infection and resistant organisms from recurrent aspiration 
pneumonia, as well as through venous catheter, chronic 
ureteral catheter placement.  In addition, the physician 
found that the Veteran's abnormal renal function and 
underlying diabetes all together made him more susceptible to 
having significant septic episodes.

Based on his review of the medical evidence, it was opined 
that appropriate care was provided to the Veteran and that 
the Veteran's underlying illness and poor nutritional status 
was overwhelming.  The Board finds the November 2004 opinion 
to be probative and supported by the record.  Contrary to the 
appellant's theory that the Propulsid medication may have led 
to the Veteran's death, the physician found that the 
Veteran's multi-system involvement contributed to his death 
and the fact that he had multiple infections with highly 
resistant etiologies made the possibility that he had another 
resistant organism as a cause of bacteremic death, the most 
likely terminal event.

With regard to the appellant's contention that VA personnel 
failed to attempt to resuscitate the Veteran, a June [redacted], 1998 
treatment record authored by a clinical social worker 
reflects that the Veteran had been acutely ill for sometime 
and his longterm placement issues were still not finalized.  
It was noted that the appellant was involved in his care and 
wished to be involved in all of his treatment planning.  It 
was noted that the appellant had discussed Do Not Resuscitate 
(DNR) issues with the team.  It was noted that the Veteran 
would remain on the medical floor until he was more stable, 
then must be evaluated to assess the proper discharge plan.  
Four days later, on June [redacted], 1998, a treatment report reflects 
that the Veteran was found unresponsive, with no pulse and no 
blood pressure.  A doctor was notified and responded.  The 
Veteran was cold, and pronounced dead.  The clinical entry 
reflects the doctor's statement that the patient's status was 
discussed with the appellant and "no code" was to be 
initiated.  In a statement from the appellant she disputes 
such June [redacted] entry, and recalls that she instructed the VAMC 
to provide "all the help possible" to resuscitate the 
Veteran.  

The VA treatment records do not contain a DNR order, a 
notation reflecting any further discussion of DNR issues, or 
documentation as to the resuscitation wishes of the Veteran 
and appellant.  Even assuming that the appellant's 
recollection is correct and that of the medical providers' 
was incorrect regarding her desire to have the Veteran 
resuscitated, it is far from clear that an attempt at 
resuscitation would have prevented the Veteran's death.  The 
record reflects that he was unresponsive and had no blood 
pressure or pulse and his body temperature was cold when the 
doctor arrived.  It would be speculative to conclude that 
additional medical measures would have been successful in 
reviving the Veteran and without a showing that treatment or 
lack of treatment resulted in additional disability or death; 
there is no basis for a grant of benefits.  While 
acknowledging that the appellant believes that VA personnel 
failed to attempt to resuscitate the Veteran against her 
wishes, the VA opinion of record reflects that the Veteran's 
death was not caused by improper treatment administered by VA 
personnel; the care was not careless or negligent; there was 
no lack of proper skill, and VA personnel did not cause the 
death of the Veteran.  Such conclusion was based on a 
complete review of the medical record.  

The VA opinion is supported by the extensive hospital records 
that detail treatment and evaluation of the Veteran.  The 
records fail to show that the care was careless or negligent 
that VA personnel caused the death of the Veteran.  There is 
also no probative evidence contradicting the November 2004 
medical opinion.

The Board recognizes the statements from the appellant that, 
in her opinion, the Veteran's death was due to his hospital 
treatment prior to his death; however, the Board does not 
find any evidence indicating that she is a medical 
professional, and as such, her opinion as to medical 
causation is of limited probative value.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Thus, the Board finds that the evidence of record does not 
show any VA fault in the treatment of the Veteran which led 
to his death, through any failure to exercise the degree of 
care expected of a reasonable health care provider, or that 
an event not reasonably foreseeable caused the Veteran's 
death.  In view of this finding, the Board concludes that 
entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for the cause of the Veteran's death is 
not established.  As the preponderance of the evidence is 
against the appellant's claim, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Dependency and indemnity compensation benefits based upon a 
claim for VA compensation benefits under the provisions of 38 
U.S.C.A. § 1151 for the cause of the Veteran's death is 
denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


